DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to the remarks filed on 11/18/2021.
The amendments filed on 11/18/2021 have been entered. Accordingly claims 1-11 remain pending. Claims 2-9 are presently amended.
The previous objection to claims 2-9 have been withdrawn in light of applicant's amendments to claims  2-9. 

Response to Arguments
Applicant's arguments filed 11/18/2021 have been fully considered but they are not persuasive. 

    PNG
    media_image1.png
    109
    655
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    55
    652
    media_image2.png
    Greyscale
First, applicant argues on pages 5-6 of the remarks:



In response, examiner notes that although Hugg discloses an image processing method for use with CT images, the disclosure is not limited to merely CT imaging as Hugg discloses in [0003]:  
magnetic resonance imaging ( MRI) using projection reconstruction, and X-ray tomosynthesis.”

	Applicant further argues on page 6 of the remarks:

    PNG
    media_image5.png
    237
    656
    media_image5.png
    Greyscale

	In response, examiner notes that Hugg was not relied upon to modify the image acquisition techniques of Block but rather merely the image processing algorithm. Specifically, as detailed in the rejection below, Block discloses obtaining and processing an image data record both with a mask function and without a mask function. Therefore, the invention of Block already discloses the capability and functionality to obtain the claimed interim image data record and the claimed second image data record. Block further discloses the capability and functionality of combining image data records. Block merely fails to explicitly disclose that the combination of images is specifically an image with and without a mask function together. Hugg 
	Applicant further argues on page 6 of the remarks:

    PNG
    media_image6.png
    114
    651
    media_image6.png
    Greyscale

	In response, examiner respectfully disagrees. The teachings of Hugg do not teach away from those of Block. Block discloses in [0023]:
“To generate the mask, a pixel value curve or intensity curve can be interpolated based on the pixels of the special MR image, such that intensity values or pixel values are also present for image pixels between the image pixels of the special MR image. For example, a threshold pixel can be determined by multiplying the maximum pixel value by a predetermined percentile (smaller than 100%). Based on this threshold pixel value, a mask value for the mask to be generated is then generated pixel-by-pixel among the pixels of the preliminary MR image. The mask value of the respective image pixel thus receives a first value (for example a value of 0) if, according to the interpolated intensity curve, the pixel value of the respective pixel of the preliminary MR image is less than the threshold pixel value. Otherwise, if--according to the intensity curve--the pixel value of the respective pixel of the preliminary MR image is greater than or equal to the threshold pixel value, the mask value of the respective pixel is set to a second value (for example a value of 1).”

Therefore, the alleged difference between Block and Hugg would result in a mere reversal of which pixels are assigned a value of e.g. 0 or 1, which one of ordinary skill in the art would understand does not result in Hugg teaching away from those of Block.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1, 2, 4, 5, 7, 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Block et al. (US 2013/0154640, June 20, 2013, hereinafter “Block”) in view of Hugg et al. (US 2009/0225934, September 10, 2009, hereinafter “Hugg”).
Regarding independent claims 1, 10, and 11, Block discloses a method (and corresponding apparatus and non-transitory computer-readable data storage medium) for generating a combined magnetic resonance (MR) image of an examination object (“the magnetic resonance system creates the MR image of the examination subject by the MR image of the examination subject being combined or assembled from the multiple MR images of the respective receiver coil elements.” [0059]; also see “method” in abstract; “The above object also is achieved in accordance with the present invention by a non-transitory, computer-readable data storage medium that is encoded with programming instructions (commands) that, when the storage medium is loaded into a computerized control and evaluation system of a magnetic resonance apparatus, cause the control and evaluation system to operate the magnetic resonance apparatus in accordance with one or more of the above-described embodiments of the method according to the invention.” [0061]), comprising: 
loading a first image data record of an examination object, generated from MR data recorded with a first reception coil (“Based on the MR data that have been acquired by one of the receiver coil elements, a preliminary MR image is created for this one receiver coil element.” [0054]), into a computer (image computer/processor 17, Fig. 1 and corresponding description, e.g. [0079]); 
loading a second image data record of the examination object into said computer, generated from MR data recorded with a second reception coil, the first reception coil and the second reception coil being different from each other (“This procedure is implemented for each receiver coil element, such that the number of created preliminary MR images corresponds to the number of receiver coil elements.” [0054]; also see receiver coil elements 24 in Fig. 2 and corresponding description, e.g. [0080]); 
in said computer, generating one interim image data record by applying a mask function to the first image data record (“The mask of the respective receiver coil element is applied to that preliminary MR image which has been created for this receiver coil element, such that an MR image of the respective receiver coil element is created.” [0055]); 
combining said one interim image data record in said computer with the second image data record (“the magnetic resonance system creates the MR image of the examination subject by the MR image of the examination subject being combined or assembled from the multiple MR images of the respective receiver coil elements.” [0059]; also see “complete MR image” [0056]); and
(“making said MR image available as a data file at an output of said processor” claims 1, 22; also see claims 21, 23), formatted for storage or display (“presentation of the generated MR image take place via a terminal 13 which comprise a keyboard 15, a mouse 16 and a monitor 14” [0079]).
Block further discloses generating a combined MR image with no mask function applied to the image data record is known in the prior art (“an MR image created without the masks according to the invention.” [0068]; also see [0084]). However, Block does not disclose such an embodiment that combines an image data record with a mask function applied, i.e. claimed “interim image data record”, with an image data record to which no mask function was applied, i.e. claimed “second image data record”.
Therefore, Block fails to disclose to which no mask function was applied.
However, Hugg teaches, in an analogous field of endeavor (e.g. medical image processing, also see “MRI” in [0003]), combining (“combining the keyhole data with the unmasked data of the background sinogram of the full scan projections 122” [0049]; also see Figs. 1-13 and corresponding descriptions) an image data record to which no mask function was applied (“keyhole data” [0049]) with an image data record with a mask function applied (“using the full scan to acquire a generally static background sinogram, masking out a region of the background sinogram where the target FOV 112 is located [...]” ) with.
Therefore before the effective filing date of the claimed invention, it would have been obvious for one of ordinary skill in the art to modify the invention of Block with to which no mask function was applied as taught by Hugg in order to provide for improved processing performance ([0024] of Hugg).
Regarding claim 2, Block further discloses wherein said first reception coil is a local coil (“FIG. 2 shows an examination subject 0 on which are arranged numerous receiver coil elements 24. Each of these receiver coil elements 24 detects MR signals from a volume segment within the examination subject O, wherein this respective volume segment lies in the immediate proximity of the respective receiver coil element 24.” [0080], Fig. 2 and corresponding description).
Regarding claim 4, Block further discloses wherein said mask function hides areas outside of an area of interest of the examination object (“Stripe-shaped artifacts that occur in the preliminary MR image outside of the sensitivity region of the receiver coil element are thereby removed from the final MR image by the application of the mask. Artifacts are thereby suppressed while the relevant MR signals are completely retained.” [0017]; also see [0012], [0015]).
Regarding claim 5, Block further discloses said wherein mask function gradually hides, in an edge region of said mask function, said areas outside of said area of interest of said examination object (“Through the dilatation, the mask is expanded at the edge, so a sub-segmentation is prevented, for example. However, as a result of the dilatation (small) gaps can be closed in the regions of the mask that have the second value as a mask value. Moreover, it is possible to subject the mask to a low-pass filtering so that jumps of the mask values of the mask are reduced.” [0048]-[0049]; also see [0093]-[0094]).
Regarding claim 7, Block further discloses wherein said area of interest has a size that is dependent on a size of coil elements of said first or second reception coil (“spatially related sensitivity for the receiver coil element is determined” [0011]; also see [0012]; Examiner notes that coil sensitivity is dependent on coil size).
Regarding claim 8, Block further discloses wherein said reception coil is a coil array (see array of receiver coil elements 24 in Fig. 2, re-produced below).


    PNG
    media_image7.png
    203
    323
    media_image7.png
    Greyscale


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Block in view of Hugg as applied to claim 1 above and further in view of Hurd et al. (US 2011/0020235, January 27, 2011, hereinafter “Hurd”).
Regarding claim 3, Block modified by Hugg discloses the limitations of claim 1 as stated above. Further, Block discloses the use of local surface coils (“FIG. 2 shows an examination subject 0 on which are arranged numerous receiver coil elements 24. Each of these receiver coil elements 24 detects MR signals from a volume segment within the examination subject O, wherein this respective volume segment lies in the immediate proximity of the respective receiver coil element 24.” [0080], Fig. 2 and corresponding description).
Block fails to disclose wherein said first reception coil is an endorectal coil.
However, Hurd teaches, in the same field of endeavor, an MR reception coil being an endorectal coil (“an endorectal coil may be used for MR detection of tumors in the prostate.” [0068]).
. 

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Block in view of Hugg as applied to claims 1 and 4 above and further in view of Menon Gopalakrishna et al. (US 2012/0323118, December 20, 2012, hereinafter “Menon”).
Regarding claim 6, Block modified by Hugg discloses the limitations of claim 4 as stated above. Block further discloses wherein said areas of interest have a form determined by coil sensitivity (e.g. [0012]) and a form determined by edge detection and dilation (e.g. [0048]) which suggests a segmentation method.
Block fails to explicitly disclose wherein said areas of interest have a geometric form, or a form determined by a segmentation method, or a form loaded from a data base.
However, Menon teaches, in the same field of endeavor, wherein said areas of interest have a geometric form, or a form determined by a segmentation method (“Each region of interest is a plurality of pixels or voxels which is obtained by applying a standard segmentation algorithm such as a region growing algorithm or a shape detection algorithm” [0052]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Block with wherein said areas of interest have a geometric form, or a form determined by a segmentation method, or a .

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Block in view of Hugg as applied to claim 1 above and further in view of Polimeni et al. (US 2016/0025833, January 28. 2016, hereinafter “Polimeni”).
Regarding claim 9, Block modified by Hugg discloses the limitations of claim 1 as stated above but fails to disclose combining said image data records with a weighting of respective image data records that are combined with each other.
However, Polimeni teaches, in the same field of endeavor, combining said image data records with a weighting of respective image data records that are combined with each other (“The MRI system, which includes an array of radio frequency ("RF") receiver coils, is used to acquire k-space data from a subject. An image for each receiver coil is reconstructed from the k-space data acquired from that receiver coil. A noise covariance matrix is then estimated for each voxel in each reconstructed image. An image of the subject is then produced by weighting and combining the reconstructed "coil" images while regularizing the noise covariance matrices on a per-voxel basis.” [0006]).
Therefore before the effective filing date of the present application, it would have been obvious for one of ordinary skill in the art to modify the invention of Block with combining said image data records with a weighting of respective image data records that are combined with each other as taught by Polimeni in order to optimize SNR in the combined image ([0023] of Polimeni).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMINAH ASGHAR whose telephone number is (571)272-0527. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available 





/A.A./Examiner, Art Unit 3793                                                                                                                                                                                                        
/SERKAN AKAR/Primary Examiner, Art Unit 3793